Citation Nr: 0629441	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for fibroid tumors of the 
uterus.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
November 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
fibroid tumors of the uterus.  

The veteran was scheduled to appear at a videoconference 
hearing before a Veterans Law Judge in September 2005, but 
she did not appear and a record in the file indicates that 
she contacted her representative to cancel the hearing.  

After the claims file was transferred to the Board, the Board 
determined that additional medical expertise was needed to 
render a decision on this claim.  Thus, in May 2006, it 
requested a medical opinion from the Veterans Health 
Administration (VHA) under 38 C.F.R. § 20.901(a).  In 
accordance with 38 C.F.R. § 20.903, the veteran was notified 
of the VHA opinion in a July 2006 letter and given 60 days to 
submit any additional evidence or argument in response to the 
opinion.  The veteran responded by submitting additional 
evidence in the form of a medical opinion dated in August 
2006.  Such evidence was accompanied by an appropriate waiver 
of RO initial review of this evidence, in accordance with 38 
C.F.R. § 20.1304.  The Board now proceeds to consider the 
appeal.  

The Board notes that the medical opinion dated in August 
2006, submitted by the veteran, pertains to pelvic pain and 
the possible relationship of endometriosis to the veteran's 
period of service.  The opinion does not reference uterine 
fibroid tumors, which is the subject of the instant decision.  
Insofar as the opinion may be construed as relevant to a 
claim for service connection for endometriosis, it has not 
been adjudicated by the RO.  Thus, it is referred there for 
further appropriate consideration in that regard.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran is not shown to have fibroid tumors of the 
uterus during her period of active duty or for many years 
thereafter; there is no competent evidence to show that her 
currently demonstrated uterine fibroid tumors had their onset 
during service or are otherwise related to service.  


CONCLUSION OF LAW

Fibroid tumors of the uterus are not due to disease or injury 
that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO decision in July 2003, 
and as explained herein below, the VCAA notice complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that any defect in the timing 
of the VCAA notice is not prejudicial to the veteran because 
it was sent prior to the transfer of the case to the Board 
for appellate consideration, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of her appeal.  Accordingly, the Board will proceed to 
adjudicate the claim.  

In the VCAA notice sent to the veteran in January 2003 and 
March 2005, the RO advised the veteran of what was required 
to prevail on her claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist her in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  In the March 2005 letter, the 
RO also requested the veteran to send to the RO any evidence 
in her possession that was pertinent to her claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate her service 
connection claim and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In any case, in light of the 
determination of the Board, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The RO has obtained the veteran's 
service medical records, VA outpatient records, and Social 
Security Administration records.  The veteran has not 
identified any private treatment records for the RO to obtain 
on her behalf, although it is noted that the records from the 
Social Security Administration contain numerous private 
medical records.  She was afforded the opportunity to testify 
at a personal hearing, but she canceled the hearing that was 
scheduled for September 2005.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The Board itself solicited a 
VHA medical opinion in May 2006, to clarify the etiological 
questions presented by this case.  That opinion was dated in 
June 2006.  The veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in her appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In her initial claim statement received in January 2003, the 
veteran asserted that chronic urinary tract infections during 
active military service "are now fibroid tumors."  
Subsequently, she has indicated that severe pain was the 
result of fibroid tumors.  She has claimed that well 
documented "female problems" while on active duty resulted 
in her fibroid tumors.  However, based on a careful review of 
the record and the veteran's contentions, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for fibroid tumors of the uterus.  

The veteran's service medical records show no complaints, 
clinical findings, or diagnosis of fibroid tumors.  There 
are, however, many instances where the veteran was seen for 
complaints of menstrual cramping, and chronic pelvic pain and 
inflammation.  In September 1979, she was diagnosed with 
probable pelvic inflammatory disease and urinary tract 
infection, which were also diagnosed in November 1979, 
January 1980 and February 1980.  In May 1980, she was 
diagnosed with candidiasis, a vaginal infection.  An 
ultrasound of the uterus in May 1981 did not disclose any 
fibroids.  In June 1981, vaginal bleeding was reported and 
after concern that she was losing a fetus, the veteran 
underwent a dilation and curettage of the uterus (D&C).  She 
subsequently became pregnant and delivered a liveborn infant 
in May 1982 (no fibroid tumors were noted at that time).  In 
September 1982, the veteran underwent a Medical Evaluation 
Board examination, and fibroid tumors were not identified 
during a pelvic examination.  

Post-service medical records, to include a VA examination 
report of March 1984 and VA hospital records dated in August 
1984, do not show any clinical findings or diagnosis of 
fibroid tumors of the uterus until many years following the 
veteran's discharge from service in November 1982.  While 
such records show various gynecological complaints and 
findings, such as pelvic/ovary pain, urinary tract infection, 
possible pelvic inflammatory disease, Candida and nonspecific 
vaginitis, and stress incontinence, there was no objective 
medical evidence of a diagnosis of a fibroid tumor in the 
record until June and July 1998.  At that time, the veteran 
complained of severe dysmenorrhea and was diagnosed with 
leiomyoma (uterine fibroids) and dysmenorrheal likely 
secondary to the fibroids.  An April 1999 physical 
examination report for purposes of Social Security 
Administration does reflect a surgical history of uterine 
fibroid removal in 1988, but that date is still years 
following service.  VA outpatient records in 2002 indicate 
that the veteran had a history of uterine fibroids that had 
been bothering her lately.  Her medical history reflects that 
she underwent a laparoscopy for excision of uterine fibroids 
in 1988, which again is years following service.  

Other VA outpatient records in 2002 indicate that the veteran 
had a history of dysmenorrhea, with questionable fibroids, 
that was controlled on oral contraceptive pills and pain 
medication.  In September 2002, an ultrasound of the uterus 
demonstrated a uterine fibroid that measured 6.7 cm. by 5.6 
cm.  In December 2002, she presented with symptoms of 
worsening dysmenorrheal and also menorrhagia.  The assessment 
was uterine leiomyoma.  VA outpatient records in 2003 
indicate that the veteran took oral contraceptive pills to 
control fibroids.  The medical treatment records do not 
relate the veteran's fibroid tumors to her period of military 
service, to include her complaints of pelvic symptoms 
therein.    

In short, there is no competent medical evidence linking the 
veteran's current fibroid tumors of the uterus to her period 
of military service.  As noted, the veteran contends that her 
uterine fibroid tumors are related to multiple gynecological 
problems that she suffered during military service, but she 
has provided no medical evidence to support this allegation.  
The Board nevertheless solicited a VHA medical opinion 
addressing the veteran's contention (the veteran was 
furnished a copy of this opinion).  That opinion, dated in 
June 2006, specifically discounted a relationship between the 
uterine fibroids and gynecological problems in service to 
include urinary tract infections.  The examiner did add that 
the veteran's urinary symptoms during service were most 
likely related to her diagnosis of multiple sclerosis in 
1981.  It is noted that service connection for multiple 
sclerosis and neurogenic bladder has been established 
already.  Further, as noted in the introduction to this 
decision, the medical opinion, dated in August 2006, which 
was received in response to the VHA medical opinion, does not 
reference the veteran's fibroid tumors but rather another 
gynecological condition of endometriosis.  

As the record now stands, there is no satisfactory proof that 
the currently diagnosed fibroid tumors of the uterus are 
related to disease or injury in service.  As noted, active 
duty medical records are negative for clinical findings or 
diagnosis of uterine fibroids, and the initial clinical 
finding of uterine fibroids was many years after the 
veteran's November 1982 discharge from service.  

The veteran's statements to the effect that her uterine 
fibroid tumors are attributable to her period of service lack 
probative value; as a lay person, she is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In view of these findings, service connection for fibroid 
tumors of the uterus is not in order.  The Board concludes 
that there is no competent evidence showing that the veteran 
currently has uterine fibroid tumors that are related to 
service.  As the weight of the evidence is against the 
veteran's claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for fibroid tumors of the uterus is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


